ORDER

PER CURIAM.
The Lemay Fire Protection District (“Lemay”) appeals from the trial court’s grant of summary judgment in favor of Respondents, St. Louis County Government, St. Louis County Government-Department of Revenue, and Mehlville Fire Protection District (“Mehlville”). In De-may’s only point on appeal, it argues the trial court erred in granting Respondent Mehlville’s motion for summary judgment because there was a genuine dispute as to the boundaries of the area containing eleven properties. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).